
	

113 S648 IS: Helping Educators Support All Students Act
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 648
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Ms. Klobuchar (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to support teacher and school professional training on awareness of
		  student mental health conditions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Educators Support All
			 Students Act.
		2.FindingsCongress finds the following:
			(1)Approximately 1
			 in 5 children have a diagnosable mental illness.
			(2)Fifty percent of
			 all lifetime cases of mental illness begin by age 14, and 75 percent by age
			 24.
			(3)Fifty percent of
			 students with a mental illness, age 14 years and older, drop out of high
			 school.
			(4)For youth between
			 the ages of 10 and 24, suicide is the third leading cause of death, and an
			 estimated 90 percent have a diagnosable mental health condition.
			(5)One in 10
			 children and adolescents suffer from mental illness severe enough to cause some
			 level of impairment, but only 1 in 5 of such children receive specialty mental
			 health services.
			3.Training
			 teachers and school professionals in understanding mental health conditions in
			 children
			(a)In
			 generalSubpart 2 of part A
			 of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7131 et seq.) is amended by adding at the end the following:
				
					4131.Training
				teachers and school professionals in understanding mental health conditions in
				children
						(a)Program
				authorized
							(1)In
				generalThe Secretary shall award grants to eligible State
				educational agencies to enable such agencies to award subgrants to eligible
				local educational agencies to support an existing, or develop a new, program
				that will educate teachers, school personnel, and specialized instructional
				support personnel on mental health conditions in children, including the
				causes, symptoms, and impact on learning.
							(2)DefinitionsIn
				this section:
								(A)Eligible local
				educational agencyThe term eligible local educational
				agency means a local educational agency or a local educational agency in
				partnership with a mental health organization, family advocacy organization, or
				community nonprofit organization.
								(B)Eligible state
				educational agencyThe term eligible State educational
				agency means a State educational agency or a State educational agency in
				partnership with a mental health organization, family advocacy organization, or
				community nonprofit organization.
								(C)School
				personnelThe term school personnel means
				administrators, administrative staff, custodial staff, cafeteria staff,
				transportation staff, and other school-employed staff who interact with
				students.
								(D)Specialized
				instructional support personnelThe term specialized
				instructional support personnel means school counselors, school social
				workers, school psychologists, and other qualified professional personnel
				involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary services (including related services, as
				defined in section 602 of the Individuals with Disabilities Education Act) as
				part of comprehensive program to meet student needs.
								(b)Grants
							(1)ApplicationsAn
				eligible State educational agency that desires to receive a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.
							(2)ActivitiesAn
				eligible State educational agency that receives a grant under this section
				shall use the grant funds to award subgrants to eligible local educational
				agencies in accordance with subsection (c).
							(c)Subgrants
							(1)Application
								(A)In
				generalAn eligible local educational agency that desires to
				receive a subgrant under this section shall submit an application to the
				eligible State educational agency at such time, in such manner, and accompanied
				by such information as the eligible State educational agency may
				require.
								(B)Description of
				utilizationAn application submitted under subparagraph (A) shall
				include a description of how the local educational agency will utilize school
				counselors, school psychologists, school social workers, or community
				organizations with expertise in the lived experience of mental illness, in
				developing and conducting the training described in paragraph (2).
								(2)Training
								(A)In
				generalAn eligible local educational agency that receives a
				subgrant under this section shall support an existing training program
				developed by either the school or a community organization with expertise in
				the lived experience of mental illness, or develop a new program, in which
				school counselors, school psychologists, and school social workers develop and
				provide training to teachers, school personnel, and specialized instructional
				support personnel in understanding the mental health needs of children. Such
				program shall include an annual in-service training program to enable such
				teachers, school personnel, and specialized instructional support
				personnel—
									(i)to better
				understand mental health conditions and the early warning signs in children and
				adolescents;
									(ii)to best
				communicate with families about these concerns;
									(iii)to identify
				classroom strategies for working effectively with children with mental health
				conditions; and
									(iv)to understand
				school specific information, including, as appropriate, how schools are—
										(I)assisting in
				linking students to supports and services; and
										(II)providing
				information on the school’s mental health services and supports, including
				school social work and psychological services, as well as the school’s referral
				process for additional school-linked services connecting to community mental
				health professionals.
										(B)Family
				perspectiveA training program described in subparagraph (A)
				shall incorporate family and parent perspectives.
								(C)Training
				program for all areas of the state and for personnel serving indian
				children
									(i)Urban and rural
				areasIn awarding subgrants under this section, a State
				educational agency shall ensure training programs described under subparagraph
				(A) are available for teachers, school personnel, and specialized instructional
				support personnel in urban and rural areas across the State.
									(ii)Indian
				childrenA State educational agency that receives a grant under
				this section shall award subgrants to eligible local educational agencies
				described in section 7112(b)(1) and Indian tribes described in section
				7112(c).
									(D)School based
				mental health services providersA training program described in
				subparagraph (A) shall include a school-based mental health service provider
				and a community organization with expertise in the lived experience of mental
				illness, whenever possible, to maximize training outcomes and facilitate
				coordinated referrals when more intensive community services are needed.
								(3)GuidelinesIn
				carrying out a training program described in paragraph (2), an eligible local
				educational agency may—
								(A)report to the
				Secretary on the agency’s commitment to students with mental illness through
				innovative programs, resource development, and the development of a mental
				health curriculum and activities that focus on raising awareness within schools
				of early onset mental health conditions and linking students with effective
				mental health services and supports;
								(B)describe existing
				school-community partnerships that provide effective clinical services to
				students with severe mental health needs;
								(C)describe how the
				agency will measure outcomes, as described in subsection (d), specifically for
				students with serious mental health needs;
								(D)describe how the
				training program will be effective for teachers, school personnel, and
				specialized instructional support personnel in culturally and linguistically
				diverse school communities; and
								(E)describe any
				strong links to the community mental health system and community mental health
				providers through interagency collaboration, including documenting—
									(i)the extent of the
				interagency collaboration (including the engagement in joint activities);
				and
									(ii)the dates during
				which the collaboration has been in effect and any outcomes that have been
				achieved as a result of this activity.
									(d)Evaluations and
				measures of outcomes
							(1)In
				generalThe Secretary shall develop measures of outcomes for
				eligible local educational agencies that receive subgrants under this section,
				in order to evaluate the effectiveness of programs carried out under the
				subgrant.
							(2)OutcomesThe
				measures of outcomes described in paragraph (1) shall include, at a minimum,
				provisions to evaluate—
								(A)the effectiveness
				of comprehensive school mental health training programs established under this
				section;
								(B)the effectiveness
				of formal partnership linkages among child and family serving institutions,
				community support systems, and the educational system, if applicable;
								(C)the effectiveness
				of the training program in culturally and linguistically diverse school
				communities;
								(D)the improvement
				in understanding mental health conditions with the purpose of providing a safe
				and supportive learning environment among school staff, students, and
				parents;
								(E)the improvement
				in—
									(i)case-finding of
				students in need of more intensive services;
									(ii)effective
				communication with families; and
									(iii)referral of
				identified students with mental health related concerns for an evaluation for
				services and supports;
									(F)the reduction in
				the number of students with mental health conditions and those identified as
				children with disabilities under the emotional disturbance and other health
				impairment categories of the Individuals with Disabilities Education Act who
				are suspended and an increase in the number of such students who graduate from
				high school; and
								(G)the increased
				successful matriculation to postsecondary school.
								(e)Data collection
				component
							(1)Annual data
				submissions and reports
								(A)Data
				submission
									(i)Local
				educational agenciesAn eligible local educational agency that
				receives a subgrant under this section shall annually submit to the eligible
				State educational agency a report that includes data to evaluate the success of
				the program carried out by the eligible local educational agency. Such reports
				shall utilize the measures of outcomes described in subsection (d).
									(ii)State
				educational agenciesAn eligible State educational agency that
				receives a grant under this section shall annually submit to the Secretary a
				report that includes data from the reports submitted to the agency from
				eligible local educational agencies pursuant to clause (i).
									(B)Report to
				congressNot later than 6 months after the date the Secretary
				receives reports under subparagraph (A)(ii), the Secretary shall compile the
				data in the reports and conduct a general analysis of the success of the
				programs carried out by the local educational agencies involved with subgrant
				funds received under this section. The Secretary shall prepare a report
				containing the compilation and general analysis, and submit the report to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of
				Representatives.
								(2)Evaluation and
				report
								(A)EvaluationNot
				later than 12 months after the end of the initial subgrant period for eligible
				local educational agencies under this section, the Secretary shall conduct an
				in-depth evaluation of the success of the programs carried out by the local
				educational agencies with subgrant funds received under this section.
								(B)Report to
				congressThe Secretary shall prepare a report containing the
				in-depth evaluation, and submit the report to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				the Workforce of the House of Representatives.
								(f)Terms and cost
				of the grantThere are authorized to be appropriated to carry out
				this section such sums as may be necessary for fiscal year 2014 and each of the
				4 succeeding fiscal
				years.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 4130 the following:
				
					
						Sec. 4131. Training teachers and school professionals in
				understanding the mental health needs of
				children.
					
					.
			
